The defendants’ petition for certification for appeal from the Appellate Court, 27 Conn. App. 412, is granted, limited to the following issues:
“1. Does the ‘automatic approval’ doctrine, applicable to a zoning commission that fails to issue timely decisions on site plan or subdivision applications under General Statutes §§ 8-3 (g) and 8-26, ¿so apply to a zoning board of appeals that fails to hold a hearing on an appeal under General Statutes § 8-7d (a)?
Gregory T. DAuria and Charles L. Howard, in support of the petition.
David F. Sherwood, in opposition.
Decided May 28, 1992
“2. Does the ‘automatic approval’ doctrine apply when the zoning board of appeals timely issues a decision that it would not hold a hearing because it believed it lacked jurisdiction?”